         Case 1:19-cv-00203-CWD Document 10 Filed 07/15/19 Page 1 of 2




Dana M. Johnson, Idaho Bar #8359
Wilderness Watch
P.O. Box 9623
Moscow, Idaho 83843
Tel: (208) 310-7003
danajohnson@wildernesswatch.org

Matthew K. Bishop, pro hac vice
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59603
Tel: 406-324-8011
bishop@westernlaw.org

Peter M.K. Frost, pro hac vice
Western Environmental Law Center
120 Shelton McMurphey Blvd., Suite 310
Eugene, Oregon 97401
Tel: 541-359-3238
frost@westernlaw.org

Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS, et al.,                      Case No. 1:19-cv-000203-CWD

        Plaintiffs,                                CORPORATE DISCLOSURE
                                                   STATEMENT
        v.

 U.S. FOREST SERVICE, et al.,

        Defendants.



       Pursuant to the Court’s order of July 5, 2019, Plaintiffs WildEarth Guardians et al. hereby
disclose that no Plaintiff has any parent corporation or issues any stock.
        Case 1:19-cv-00203-CWD Document 10 Filed 07/15/19 Page 2 of 2




      Date: July 15, 2019.              Respectfully submitted,
                                        /s/ Peter M.K. Frost
                                        Peter M.K. Frost, pro hac vice
                                        Attorney for Plaintiffs




Corporate Disclosure Statement, No. 1:19-cv-000203-CWD
